Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art or record includes Tran, US 2007/0015583 A1 (hereinafter Tran) and GURURAJAN et al., US 2012/0040727 A1 (hereinafter Gururajan).
Tran discloses a system monitors players in a game, extracting player and game operator data, allowing remote players to participate in betting in the live game and processing the data (Tran [Abstract]).  The system captures relevant actions and/or the results of relevant actions of one or more players and one or more game operators in game, such as a casino game (Tran [Abstract]).  Game monitoring involves the detection of events during a monitored game which are associated with recognized game elements (Tran [0119]).  Game elements may include game play pieces such as cards, chips, and other elements within a game environment (Tran [0119]).  Tran further states that an event and object recognition algorithm utilizes streaming videos from first camera and supplemental cameras to extract playing data (Tran [0222]).  
Gururajan teaches a system and method for identifying and tracking gaming objects and game states on a gaming table (Gururajan [Abstract]).  Gururajan teaches that a recognition method may be applied to identify the value of a card (Gururajan [0098]).  A Feed-forward Neural Network is one example of a machine learning algorithm that may be used in identifying symbols (Gururajan [0098]).
Neither Tran nor Gururajan disclose or teach:

…
wherein switching the game progress stage at the time point corresponding to the first image frame in the plurality of the continuous image frames where the specific target object is detected comprises:
determining the first image frame in the plurality of the continuous image frames where the specific target object is detected in a video stream from one view; 
determining a synchronous image acquired synchronously with the first image frame in a video stream synchronously acquired from another view, and 
in response to detecting the specific target object in at least one image frame of N image frames acquired before the synchronous image, switching the game progress stage at a time point corresponding to an image frame where the specific target object is detected earliest in the N image frames acquired before the synchronous image.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WERNER G GARNER/Primary Examiner, Art Unit 3715